       Case 3:19-cv-00481-MO          Document 41    Filed 09/24/20      Page 1 of 2




Thomas C. Buchele, OSB # 081560                      Billy J. Williams, OSB #901366
Earthrise Law Center                                 United States Attorney
Lewis & Clark Law School                             Kevin Danielson, OSB #065860
10015 SW Terwilliger Blvd.                           Assistant United States Attorney
Portland OR 97219-7799                               kevin.c.danielson@usdoj.gov
Tel: 503-768-6736                                    1000 SW Third Avenue, Suite 600
tbuchele@lclark.edu                                  Portland, OR 97204
                                                     Telephone: (503) 727-1000
Roger Flynn, Admitted Pro Hac Vice
Western Mining Action Project                        Attorneys for Defendants
P.O. Box 349
Lyons, CO 80540
Telephone: (303) 823-5738
wmap@igc.org

Attorneys for Plaintiff Cascade Forest Conservancy



                       UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION



CASCADE FOREST CONSERVANCY,
a non-profit corporation,                               Case No.: 3:19-cv-00481-MO
        Plaintiff,
  v.
                                                         JOINT STATUS REPORT
UNITED STATES FOREST SERVICE,
an agency of the United States Government;
and UNITED STATES BUREAU OF
LAND MANAGEMENT, an agency of the
United States Government,

        Defendants.




Page 1 –        JOINT STATUS REPORT
     Case 3:19-cv-00481-MO          Document 41          Filed 09/24/20   Page 2 of 2




       The parties submit this Joint Status Report and request the current stay of this

litigation for an additional seven days, until October 1, 2020. The current joint status

report is due today, September 24, 2020. ECF 40.

1.     Plaintiff brought this action under the Freedom of Information Act (FOIA), 5

U.S.C. § 552, and alleged that Defendants violated FOIA.

2.     Defendants have produced over 50,000 pages of records in response to Plaintiff’s

multiple FOIA requests that are at issue in this case.

3.     Defendants agreed to conduct supplemental searches for records responsive to

the FOIA request.

4.     As a result of the additional searches, the Bureau of Land Management has

released 2,825 more pages to Plaintiff. The BLM estimates that it will complete its

release of documents responsive to the additional searches in the next four weeks.

5.     The Forest Service’s FOIA coordinator has had a family emergency and has been

unable to update counsel with current information.

6.     The parties jointly request that the Court issue an Order extending the stay until

October 1, 2020, and requiring the parties to submit a Joint Status Report with the Court

on that date.

       Dated: September 24, 2020.

 /s/ Thomas C. Buchele                        BILLY J. WILLIAMS
 THOMAS C. BUCHELE                            United States Attorney
 Earthrise Law Center                         District of Oregon
 Attorney for Plaintiff
                                              /s/ Kevin Danielson
                                              KEVIN DANIELSON
                                              Assistant United States Attorney
                                              Attorney for Defendants




Page 2 –        JOINT STATUS REPORT
